Per Curiam,
On exceptions to the account of Christina Helsel, administratrix of the estate of Jonathan Helsel, deceased, she was surcharged $>21,000, the amount of the purchase-money for coal lands which the auditor found the decedent had sold under an optional agreement executed by him and accepted by the assignee of the optionee in the lifetime of the optionor. The complaint of these four appellants, children of the decedent, is of the finding of the auditor, confirmed by the court, that there had been a conversion of the lands into personalty, to be accounted for by the administratrix. It appeared from record evidence that Jonathan Helsel had executed an option for the sale of the lands, which was in force and effect when a notice of the acceptance of it was served on him, on December 10,1909, by the then optionee. After Helsel’s death the purchaser accepted deeds from his widow and heirs for the lands in question, and paid for them the consideration fixed by him. The record evidence upon which the auditor properly found that there had been a conversion upon the acceptance of the option on December 10,1909, was not excepted to, and appellants will not now be heard in complaint of its inadmissibility.
Appeals dismissed and decree affirmed at the costs of appellants.